

116 HR 7798 IH: Promotion Accessibility Act
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7798IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Castro of Texas (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Service Act of 1980 relating to selection boards regarding performance evaluations of Foreign Service officers, and for other purposes.1.Short titleThis Act may be cited as the Promotion Accessibility Act.2.Implementation of gap memorandum in selection board process(a)In generalSection 603 of the Foreign Service Act of 1980 (22 U.S.C. 4003) is amended by adding at the end the following new subsection:(c)(1)A member of the Service or member of the Senior Foreign Service whose performance will be evaluated by a selection board may submit to such selection board a gap memo in advance of such evaluation.(2)Members of a selection board may not consider as negative the submission of a gap memo by a member described in paragraph (1) when evaluating the performance of such member. (3)In this subsection, the term gap memo means a written record, submitted to a selection board in a standard format established by the Director General of the Foreign Service, which indicates and explains a gap in the record of a member of the Service or member of the Senior Foreign Service whose performance will be evaluated by such selection board, which gap is due to personal circumstances, including for health, family, or other reason as determined by the Director General in consultation with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. .(b)Consultation and guidance(1)ConsultationNot later than 30 days after the date of the enactment of this Act, the Director General of the Foreign Service shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the development of the gap memo under subsection (c) of section 603 of the Foreign Service Act of 1980, as added by subsection (a).(2)DefinitionIn this subsection, the term gap memo has the meaning given such term in subsection (c) of section 603 of the Foreign Service Act of 1980.